Aug 20 2015, 8:51 am




       ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
       Dylan A. Vigh                                           Gregory F. Zoeller
       Indianapolis, Indiana                                   Attorney General of Indiana
                                                               Tyler G. Banks
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Pardip Singh,                                           August 20, 2015
       Appellant-Defendant,                                    Court of Appeals Case No.
                                                               49A02-1410-CR-00717
               v.                                              Appeal from the Marion Superior
       State of Indiana,                                       Court

       Appellee-Plaintiff.                                     The Honorable Sheila A. Carlisle,
                                                               Judge
                                                               Trial Court Cause No.
                                                               49G03-1208-FB-056991



       Mathias, Judge.

[1]!   Following a jury trial, Pardip Singh (“Singh”) was convicted of Class B felony

       attempted promotion of human trafficking, Class C felony criminal

       confinement, and Class D felony intimidation. He received an aggregate

       sentence of fifteen years. Singh appeals and raises the following three issues,

       which we restate as:


       Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015           Page 1 of 13
             1. Whether sufficient evidence supports Singh’s conviction for attempted
             promotion of human trafficking;

             2. Whether Singh’s convictions for attempted promotion of human
             trafficking and criminal confinement are barred on double jeopardy
             principles; and

             3. Whether the trial court abused its sentencing discretion in finding
             certain aggravating factors.

[2]!   We affirm.

                                      Facts and Procedural History

[3]!   Singh and P.K. were paired by a matchmaker and married in March 2006. At

       the time, P.K. was living in India and studying nursing. For the following six

       years, Singh lived in the United States and occasionally visited P.K., who was

       still living in India. In February 2012, P.K. moved to the United States to live

       with Singh and his parents in New Jersey. She had no other family in the

       country except for an uncle in California, no job, and spoke little English. At

       some point while they were living in New Jersey, Singh began to beat P.K. and

       prohibited her from contacting her family in India.


[4]!   Singh and P.K. moved to Indiana in May 2012, shortly after Singh began

       working as a commercial truck driver. On May 7, 2012, Singh’s father drove

       P.K. to Ohio, where they met Singh. For the next four days, Singh and P.K.

       drove throughout Ohio, Pennsylvania, and New York before arriving in

       Indianapolis. During this time, Singh forced P.K. to remain in the back of the

       cab of his semi-truck and gave her only cookies and water to eat and drink.




       Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 2 of 13
       When P.K. had to use the restroom, Singh followed her and warned her that he

       would kill her if she spoke to anyone.

[5]!   On May 12, 2012, soon after Singh and P.K. reached the apartment Singh and

       his father had leased in Indianapolis, Singh called P.K.’s father and told him

       that Singh was going to kill P.K. He also called P.K.’s uncle, who lived in

       California, and demanded that he be paid the equivalent of roughly $64,000, or

       he would kill P.K. After beating P.K., Singh made three more phone calls,

       during which P.K. heard Singh say that he had “a girl from India” and that he

       would “take $500 for one night for her.” Tr. p. 244. Singh left the apartment

       shortly thereafter, telling P.K. that he would kill her if she left the apartment.

[6]!   When Singh returned later, he was accompanied by an unidentified male. P.K.,

       who was in another room, heard Singh say “500” to the man. Tr. p. 246. She

       refused to come out of the room when Singh called her. Singh dragged her by

       the hair out of the room and, when she refused to go with the man, began to

       beat her. The man fled, and Singh continued to beat P.K., eventually pushing

       her down the stairs of their second-story apartment. She landed at the bottom of

       the stairs, near the apartment complex’s mailboxes. Singh then grabbed her and

       pounded her head against the metal mailboxes. At some point during the

       beating, Singh’s cell phone rang and he stopped the attack long enough to

       answer it. P.K. took the opportunity to flee upstairs to the apartment, where she

       locked Singh out.




       Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 3 of 13
[7]!   Singh called the police from outside the apartment. When Officer Robert

       Robinson (“Officer Robinson”) of the Indianapolis Metropolitan Police

       Department arrived, Singh asked for the officer’s help in re-entering his

       apartment. Officer Robinson knocked on the apartment door and announced

       his presence. When P.K. opened the door, Officer Robinson observed that she

       was “visibly upset,” shaking, crying, and had a “red abrasion” on her forehead.

       Tr. pp. 210-11. She pleaded for the officer’s help, crying “[h]e hurt me. He

       won’t let me go.” Id. After speaking with P.K., Officer Robinson arrested

       Singh.


[8]!   On August 17, 2012, the State charged Singh with Class B felony promotion of

       human trafficking, Class C felony criminal confinement, Class D felony

       intimidation, Class D felony criminal confinement, Class A misdemeanor

       domestic battery, and Class A misdemeanor battery. After Singh’s counsel filed

       a notice indicating that Singh was mentally incompetent to stand trial, the trial

       court appointed two physicians to evaluate Singh’s competency. On August 29,

       2013, with the consent of both parties, the trial court issued an order

       committing Singh to the Division of Mental Health and Addiction in order to

       “provide competency restoration services” for Singh. Appellant’s App. pp. 38-

       39.

[9]!   On March 6, 2014, the Logansport State Hospital notified the trial court that

       Singh had been determined to be competent to stand trial. Singh’s jury trial was

       held on August 18, 2014. The jury found Singh guilty of five of the six counts,

       acquitting him of Class D felony criminal confinement.



       Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 4 of 13
[10]!   A sentencing hearing was held a month later, on September 18, 2014. The trial

        court vacated Singh’s domestic battery and battery convictions on double

        jeopardy grounds. After hearing evidence from both parties, the trial court

        found as mitigating that the present offense was Singh’s first felony conviction,

        the possibility that Singh’s conduct could be related to a mental health problem,

        and the fact that Singh “in the future will be able to find a job and be

        employed.” Tr. pp. 448-49. It found as aggravating that Singh was in a position

        of trust with respect to his wife since she had no nearby family, no job, was new

        to the country, spoke little English, and was dependent on Singh; that Singh

        violated the terms of his pre-trial release; and that Singh had prior arrests for

        domestic violence and a previous assault conviction.


[11]!   The trial court concluded that the aggravating factors outweighed the mitigating

        factors and sentenced Singh to fourteen years for attempted promotion of

        human trafficking, four years for criminal confinement, and 545 days for

        intimidation. The court ordered Singh’s human trafficking and confinement

        sentences to be served consecutively, with three years suspended to probation,

        and the intimidation sentence to be served concurrently to the other sentences,

        for an aggregate executed sentence of fifteen years.


[12]!   Singh now appeals.

                                                I.!      Sufficiency

[13]!   Singh first argues that the evidence is insufficient to sustain his conviction for

        attempted promotion of human trafficking. When reviewing the sufficiency of




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 5 of 13
        the evidence needed to support a criminal conviction, we neither reweigh

        evidence nor judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005

        (Ind. 2009). “We consider only the evidence supporting the judgment and any

        reasonable inferences that can be drawn from such evidence.” Id. We will

        affirm if substantial evidence of probative value exists such that a reasonable

        trier of fact could have concluded the defendant was guilty beyond a reasonable

        doubt. Id.


[14]!   Indiana Code section 35-42-3.5-1(a) provides that:

                A person who, by force, threat of force, or fraud, knowingly or
                intentionally recruits, harbors, or transports another person:
                         (1) to engage the other person in:
                                  (A) forced labor; or
                                  (B) involuntary servitude; or
                         (2) to force the other person into:
                                  (A) marriage;
                                  (B) prostitution; or
                                  (C) participating in sexual conduct (as defined by IC
                                  35-42-4-4);
                commits promotion of human trafficking, a [Class B] felony.

[15]!   Under the attempt statute, the offense of attempted promotion of human

        trafficking is complete when, “acting with the culpability required for

        commission of the crime, [a person] engages in conduct that constitutes a

        substantial step toward commission of the crime.” I.C. § 35-41-5-1.




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 6 of 13
[16]!   Singh claims that “the evidence is insufficient in showing beyond a reasonable

        doubt that when Singh transported P.K. in his truck, he did so with the requisite

        knowledge that he would be forcing P.K. to perform commercial sex acts upon

        arriving in Indiana.” Appellant’s Br. at 7. He claims no evidence exists of a

        “scheme whereby he intended to force P.K. into commercial sex for any time

        prior to the May 12, 2012 incident” or that he “engaged in comparable behavior

        with P.K. prior to May 12, 2012.” Id. at 8.


[17]!   Singh’s argument presumes that, in order to convict him of attempted

        promotion of human trafficking, the State had to prove that he had the intent to

        force P.K. into prostitution during the time he was transporting her to Indiana.

        We note, however, that the statute criminalizes transportation, recruitment or

        harboring a person in order to force them into marriage, prostitution, or

        participating in sexual conduct. The State presented evidence that, on May 12,

        2012, Singh beat P.K. and told her that he would kill her if she left his

        apartment. During the time P.K. remained in Singh’s apartment under threats

        against her life, Singh made phone calls soliciting money from other men in

        exchange for “one night” with P.K., brought one man to the apartment

        apparently for the purpose of trading sex with P.K. for five hundred dollars, and

        beat P.K. when she refused to go with the man. This evidence is sufficient to

        prove that Singh harbored P.K. in his apartment to force her into prostitution or

        sexual conduct.


[18]!   Under these facts and circumstances, the State presented sufficient evidence to

        establish that Singh knowingly or intentionally took a substantial step towards



        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 7 of 13
        using threats and force to harbor P.K. in an apartment and force her into

        prostitution or participating in sexual conduct.

                                              II.!     Double Jeopardy

[19]!   Singh next argues that his convictions for attempted promotion of human

        trafficking and criminal confinement violate Indiana’s prohibition against

        double jeopardy under the actual-evidence test.


[20]!   The Indiana Double Jeopardy Clause provides, “No person shall be put in

        jeopardy twice for the same offense.” Ind. Const. art. I, § 14. A trial court’s

        legal conclusion regarding whether convictions and sentences violate double

        jeopardy principles is reviewed de novo. Sloan v. State, 947 N.E.2d 917, 920

        (Ind. 2011). We analyze alleged violations of Indiana’s Double Jeopardy

        Clause pursuant to our supreme court’s opinion in Richardson v. State, 717
N.E.2d 32 (Ind. 1999). In Richardson, our supreme court held that “two or more

        offenses are the ‘same offense’ in violation of Article I, Section 14 of the

        Indiana Constitution, if, with respect to either the statutory elements of the

        challenged crimes or the actual evidence used to convict, the essential elements

        of one challenged offense also establish the essential elements of another

        challenged offense.” 717 N.E.2d at 49 (emphasis in original).


[21]!   Under the “actual evidence” test, a defendant must demonstrate a reasonable

        possibility that the evidentiary facts used by the fact-finder to establish the

        essential elements of one offense may also have been used to establish all of the

        essential elements of a second challenged offense. Richardson, 717 N.E.2d at 53.



        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 8 of 13
                “Application of this test requires the court to ‘identify the
                essential elements of each of the challenged crimes and to
                evaluate the evidence from the jury’s perspective[.]’” Lee v. State,
                892 N.E.2d 1231, 1234 (Ind. 2008) (quoting Spivey v. State, 761
N.E.2d 831, 832 (Ind. 2002)). Therefore, we consider the
                essential elements of the offenses, the charging information, the
                jury instructions, the evidence, and the arguments of counsel. Id.
                The term “reasonable possibility” “turns on a practical
                assessment of whether the jury may have latched on to exactly
                the same facts for both convictions.” Id. at 1236.

        Bunch v. State, 937 N.E.2d 839, 845-46 (Ind. Ct. App. 2010), trans. denied.

[22]!   Singh was charged with promotion of human trafficking as follows: “Pardip

        Singh, on or about May 12, 2012, did knowingly harbor and/or transport

        another person: that is, [P.K.], by force and/or threat of force and/or fraud to

        force [P.K.] into prostitution[.]” Appellant’s App. p. 26. Singh was charged

        with Class C felony criminal confinement as follows: “Pardip Singh, on or

        about and between May 7, 2012 and May 11, 2012 did knowingly confine

        another person: that is, [P.K.], without [P.K.’s] consent and the confinement

        was committed by using a vehicle[.]” Id. at 27.


[23]!   Singh argues that the evidence used to establish his conviction for attempted

        promotion of human trafficking was the same as that used to establish criminal

        confinement. Specifically, he argues that “there was no evidence, and the State

        did not specifically argue, that Singh ‘harbored’ P.K.” and that the jury used the

        same evidence—that Singh forcibly transported P.K. to Indiana under a threat

        of violence—to conclude that he was guilty of attempted promotion of human

        trafficking and of criminal confinement. Appellant’s Br. at 12.




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 9 of 13
[24]!   The charging information for promotion of human trafficking alleged that, on

        May 12, 2012, Singh transported or harbored P.K. and attempted to sell her as

        a prostitute. The charging information for criminal confinement alleged that

        from May 7, 2012 to May 11, 2012, Singh confined P.K. in the back of his truck

        cab and threatened to kill her if she tried to escape or get help.


[25]!   In support of the promotion of human trafficking charge, the State presented

        evidence that Singh kept P.K. in his apartment, made phone calls from the

        apartment soliciting sexual contact with P.K. for $500 per night, repeated the

        offer to an unidentified male who arrived at the apartment later that evening,

        dragged P.K. by the hair into the room where the man was waiting, and beat

        P.K. when she refused to go with the man. The jury was instructed that the

        substantial step Singh took towards promotion of human trafficking was the

        multiple solicitations he made from his apartment on May 12, 2012, offering

        sexual contact with P.K. for a price of five hundred dollars. Tr. pp. 203, 372-73.


[26]!   The evidence the State presented in support of the criminal confinement charge

        revealed that Singh drove P.K. to Indiana in his semi-truck cab over the course

        of four days, from May 7, 2012, to May 11, 2012, and during this time, he kept

        her locked in the truck unless he was with her, followed her to the bathroom,

        and told her he would kill her if she called for help.

[27]!   Considering the evidence presented, we find no reasonable probability that the

        evidence used to establish the essential elements of attempted promotion of

        human trafficking were also used to establish the essential elements of Class C




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 10 of 13
        felony criminal confinement. Therefore, under the actual evidence test, Singh’s

        convictions for attempted promotion of human trafficking and criminal

        confinement are not the same offense, and his convictions do not violate the

        Double Jeopardy Clause of the Indiana Constitution.

                                                  III.! Sentencing

[28]!   Finally, Singh claims that the trial court abused its discretion in sentencing him.

        Generally speaking, sentencing decisions are left to the sound discretion of the

        trial court, and we review the trial court’s decision only for an abuse of this

        discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g,

        875 N.E.2d 218. An abuse of discretion occurs if the decision is clearly against

        the logic and effect of the facts and circumstances before the trial court. Id. The

        trial court may abuse its sentencing discretion in a number of ways, including:

        (1) wholly failing to enter a sentencing statement, (2) entering a sentencing

        statement that explains reasons for imposing the sentence but the record does

        not support the reasons, (3) the sentencing statement omits reasons that are

        clearly supported by the record and advanced for consideration, or (4) the

        reasons given in the sentencing statement are improper as a matter of law.

        Kimbrough v. State, 979 N.E.2d 625, 628 (Ind. 2012) (citing Anglemyer, 868
N.E.2d at 490-91).

[29]!   Singh contends that the trial court abused its discretion when it considered his

        prior arrests as aggravating factors when sentencing him. Citing Monegan v.

        State, 756 N.E.2d 499, 502-03 (Ind. 2001), he claims that, unlike the trial court




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 11 of 13
        in Monegan,1 the trial court here failed to make any statement indicating that

        Singh’s prior arrests demonstrated a pattern of antisocial behavior. He also

        argues that the trial court “erred when it found [his 2004 assault] conviction as

        an aggravating factor, because its importance is only marginally significant in

        considering Singh’s sentence for a class B felony.” Appellant’s Br. at 15.


[30]!   Contrary to Singh’s argument, however, a trial court has no requirement to find

        a certain pattern of behavior demonstrated by prior arrests before it may

        consider those arrests as aggravating factors at sentencing. Trial judges are

        permitted to examine specific activities of the defendant at sentencing, where no

        presumption of innocence exists, to “give the judge a feel for the kind of person

        defendant is through a thorough examination of his background.” McNew v.

        State, 271 Ind. 214, 221, 391 N.E.2d 607, 612 (1979).


[31]!   Here, the trial court noted Singh’s three prior arrests, all for domestic violence-

        related incidents, his 2004 assault conviction, and the fact that he violated the

        terms of his pre-trial release for the present offense. It expressed concern that he

        would engage in further acts of domestic violence in the future and noted his

        apparent lack of respect for the law. This was well within the court’s discretion,

        especially given the nature of Singh’s present offenses. See Mitchell v. State, 844
N.E.2d 88, 91 (Ind. 2006) (citing Apprendi v. New Jersey, 530 U.S. 466, 490

        (2000) (fact of prior convictions may always be used in consideration of


        1
          In Monegan, our supreme court held that a sentencing court’s consideration of a defendant’s record of prior
        arrests as an aggravating factor does not violate due process because such a record reveals that subsequent
        antisocial behavior has not been deterred by the police authority of the State.




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015                     Page 12 of 13
        defendant’s sentence)); Patterson v. State, 846 N.E.2d 723 (Ind. Ct. App. 2006)

        (the trial court’s failure to consider defendant’s lack of prior convictions as a

        mitigating factor during sentencing for robbery resulting in serious bodily injury

        was not an abuse of discretion; the court determined that defendant’s arrest

        record supported the finding that the risk that defendant would commit another

        crime was an aggravating circumstance).

[32]!   We therefore conclude that the trial court did not abuse its discretion in

        sentencing Singh.

                                                    Conclusion

[33]!   For all of these reasons, we conclude that the State presented sufficient evidence

        to support Singh’s conviction for attempted promotion of human trafficking.

        We also conclude that none of Singh’s convictions are barred on double

        jeopardy grounds under the actual evidence test and that the trial court did not

        abuse its discretion in sentencing Singh.

[34]!   Affirmed.


        May, J., and Robb, J., concur.




        Court of Appeals of Indiana | Opinion 49A02-1410-CR-00717 | August 20, 2015   Page 13 of 13